Citation Nr: 9933956	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  96-18 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) rating for 
Hodgkin's lymphoma.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1978 and from September 1980 to January 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  




REMAND

During pendency of this appeal, the VA Schedule of Ratings 
for the hemic and lymphatic system was amended, effective 
June 6, 1996.  See 38 C.F.R. § 4.117, Diagnostic Code (DC) 
7709.  Consistent with the decision in Marcoux v. Brown, 10 
Vet. App. 3 (1996), holding that a liberalizing regulatory 
change during pendency of a claim must be applied if it is 
more favorable to the claimant, and if the Secretary has not 
enjoined retroactive application, Id. at 6, citing Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), the version of the 
criteria for the hemic and lymphatic system most favorable to 
the veteran must be applied.  The RO has not considered the 
veteran's disability in light of the new regulations.  In 
order to accord due process, and avoid any prejudice to the 
appellant, the Board must remand this case to the agency of 
original jurisdiction.

As the case must be remanded for due process reasons, this 
opportunity will also be taken to clarify the veteran's 
actual desire to seek appellate review.  Rating actions 
during the appeal process include a December 1996 decision 
which denied the increased rating issue on appeal but granted 
service connection for pulmonary disability as secondary to 
Hodgkin's lymphoma and entitlement to individual 
unemployability, as well as establishing basic eligibility to 
Dependents' Educational Assistance.  Subsequent to that 
decision, a January 1999 communication was received by the RO 
from an AMVETS representative, withdrawing "all issues and 
decisions" addressed by the December 1996 decision.  

In an August 1999 communication to the veteran from the RO, 
the veteran was requested to provide clarification as to 
whether he desired to be represented by AMVETS and whether he 
wished to withdraw his appeal.  It was pointed out that in 
the absence of a VA Form 21-22 signed by the appellant, 
AMVETS could not be recognized as his representative before 
VA.  The veteran was also informed that to withdraw the 
appeal, he had to submit his own signed statement to this 
effect.  See 38 C.F.R. § 20.204 (1999).  He was informed that 
if no response was received within 30 days, the RO would 
proceed with the processing of his appeal.  The Board's 
review of the claims file reflects that no response was 
received from the veteran.  Accordingly, the RO properly 
advanced the appeal to the Board.

The Board by no means seeks to discourage the claimant from 
exercising his right to appellate review.  The Board must 
respectfully point out, however, that if the veteran is 
actually satisfied with the current status of his claims, he 
needs to comply with the requests of the RO to clarify his 
desire to withdraw his appeal in writing.  Otherwise, scare 
adjudicative resources will be expended on this matter for no 
purpose that could be devoted to the claims of other veterans 
or their dependents.

In light of the above discussion, this case is REMANDED to 
the regional office (RO) for the following development:

1.  Initially, the RO should attempt to 
contact the veteran so that he may 
clarify whether he wishes to continue or 
to withdraw his appeal as to the issue of 
entitlement to an increased (compensable) 
evaluation for Hodgkin's lymphoma.  

2.  If the veteran states that he does 
not desire to withdraw the appeal as to 
this disorder or if no response is 
obtained, the RO should then review and 
readjudicate the issue on appeal, as 
listed on the title page, with 
consideration of all evidence of record.  
In rating the service-connected Hodgkin's 
lymphoma, the RO should consider all 
appropriate laws and regulations, 
including a determination on whether 
either the revised or the old version of 
the rating criteria is more favorable to 
the veteran.  38 C.F.R. § 4.104 (1999).  
However, a rating under the revised 
criteria may not be made prior to the 
effective date of the regulation.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case that 
includes the revised criteria for the 
Hodgkin's lymphoma (DC 7709 (1999) and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 



